Citation Nr: 0407905	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  03-05 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability to include post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant's Mother


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from March 1990 to March 1994.

This appeal arises from an October 1999 rating decision by 
the New Orleans, Louisiana Regional Office (RO) of the 
Department of Veterans' Affairs which denied service 
connection for post-traumatic stress disorder.  In view of 
the contentions advanced in this case, the Board has reworded 
the issue as set forth on the preceding page.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100).  This law redefines the obligations of 
VA with respect to the duty to assist.   Of particular note, 
under the VCAA, VA has a duty to provide a medical 
examination or obtain a medical opinion based on a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(4).

In correspondence dated February 2003, the RO requested 
information from the Social Security Administration about the 
veteran's disability benefits.  However, the claims file does 
not include a decision granting the veteran disability 
benefits or the medical records that support such a decision.

In addition, the veteran was given a possible diagnosis of 
PTSD in February 1995, within one year of separation from 
service.  The examiner noted that the veteran exhibited PTSD 
symptoms including hypervigilance, a startle response, and 
recurrent and distressing recollections of combat in 
Operation Desert Storm.  The veteran's most recent VA 
examination, in January 1999, was for mental disorders (not 
initial PTSD.)  However, the examiner noted that a previous 
VA examiner found the veteran showed signs and symptoms of 
PTSD in October 1997.  In a VA examination for PTSD in 
February 1998, the examiner found the veteran's responses to 
questioning to be minimal.  The examiner made his diagnoses 
based on the October 1997 evaluation.  Finally, the veteran 
has been diagnosed with other psychiatric disorders including 
depression, psychosis, and schizophrenia.  The Board finds 
that a current examination is necessary to decide the claim.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the Social 
Security Administration and request 
that agency to provide copies of any 
decisions granting the veteran 
disability benefits as well as any 
medical records utilized in arriving at 
their decision.  The decision and 
medical records should be included in 
the veteran's claim file.

2.  The RO should then schedule the 
veteran for a psychiatric examination to 
determine the current nature and severity 
of any psychiatric disorders present and 
the proper diagnosis(es) thereof, to 
include specific consideration of whether 
the veteran has PTSD.  All indicated 
psychological tests and examinations 
should be conducted.  If it is determined 
that the veteran has a psychotic 
disorder, the examiner should express an 
opinion as to whether it is at least as 
likely as not that the symptoms reported 
in February 1995 on a visit to the 
Serenity Relaxation & Awareness Center 
represented manifestations of the later 
diagnosed psychotic disorder.  In 
providing the opinion, the examiner must 
review the veteran's claim file and 
provide a basis for the conclusion.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the decision remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate period of time in which to 
respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if otherwise 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




